Oi?FlCEOF THE ATTORNEY                                                                  GENERAL                   OF TEXAS
                                                                                     AUSTIN




Honorable Homer Carrieoni Jr.
Dlreotor, Department of Public sarety
Camp bbry
Austin, Texas
Dear Sir:                                                               AttentLon:                                     SW., L.           G.




                                                                                                                                               departaentklpon
                                                                                                                                               otter        fn full


                                                                                                                        aragraph (a)~ot
                                                                                                                           as a departmental




                         grounda upon which the right of such trane-
                         portatlon agency to do~businassin this
                         state oan be forfeited,and the Attorney
                         General ia hereby dfrected to institute
                         proper pr6ceedings to aanoel said.right of
                         any transportationagenoy so orrending.’




  _^......   ..-...__.   ._   _^   --   --.,_-_..--   ._   .   _..-.   ^_..r   . .. . .   ^”   ,.,.^..   ,,.,,   ccc    ..FD^<,F”   -”   y-C   .*nDLIF”   C.YFI1.I   nm   =,nCr   .CCIC-.Y.
Bonorable pmor Qarilson, Jr., Page S


           ,*Itls'reapeotrullyrequestedthat this depart-
     ment.be advised whether nornot any member or'tha
     department other than duly oomm.lsdOnedmembers Of
     the Tszab Banger division or the Department0r Pabi
     110 Sarety nre exempt rr,omtha restrictionsimpowd
     by t,he above quoted portion or Senate Bill Ho. 428
     under the provieions or existing Statute.*

         Under the.laws of this State transportationand oom-
munloations companiesare prohibited iram giving free parser
or'franking privilegesto any peraoa, ii328 or aesoalatlon of
persons. Artiole 4005, Vernon*8 Annotated Statutes, 1925.
           In Artlole 4000, Vernon's Annotated 01~11 Statutes,
the Le slature ha8 set'ont oertain exceptionsto this general
prohlb etion. Texcia -Bange~s.areSpeoirioallg mddotied aiaong
those persons, rirmi8,or issooiationsof .pereonseroepted tram
the prohibitions Wo oth&r,aembersof the DsparMent oi Publio
mretpi nor the Depaktment.of,  Publl~ Sarrty ,itseZfare~lnoluded
la the rxaeptionrii@der.thisArtiolei          :.
          However; thir Arthh  does aontain & ganebal &arpi
tibn ror all bona ri6~e~'psaae'~Oiria8rs
                                     in thd dfso.h&ge of oera
fain dat1.s.
          speoirloa3ly%i$s Article i3xempts~.~any
ride peaos orfloer when his guty IS to era&e ori
    in We belleve,thiia axaeptlon inoludee‘anynember ot l&e
i)e&tment of Pub116 Safetfkho is engaged 'Int~heexeaution of
orlmlnal prooesa, if BUQ? memb?r is aatho+Sleed
                                              to exeoute.~.such
process;
          This department'baaheretorore h&d in $ta opinion
Ho. 04973  that memberspi the Texas Bi@mif Patsol”may,  under
aertaln oiroumstanoos,be oonslderedaa esdmpt freti:the pro-
El;;ions or Artlale 4005, we quote rrem t,+  option as ~roi-

            %embere   ,& theTexas Highway P&o)  are snot
     specifioallyne+d -~-get the exoept@Xs p@.drd
     in krtlole 40062 .A      hkaf 'Patrsleman,b&n&a.peaoe
     offiaer, however;~we  =%l
                            t n&he aould p,r,~pqxly reae$vd’
     a pass and.ma&g nse of~the same while ,-gaged ,f.n  the
     exeoutlon of ariminal   proaesbi?
Honorable HomerGarrisoni Jr., Page 9


           It is therefore   the opinion,ot this departmemt and
you ars rssppbatlvalp   so advised, that, except when engaged In
the exsoution or arlminal proosss, and having due authority to
do so, no member of the Department of Publla Safety other than
duly aommlsslonedmambara of the Texas Bangera division of the
Dsjartment or Pub110 Safety are exempt from the rsmtrlatlons
lmposad by ths quoted portion or Senate Bl3.1 No. 489 under the
proric~lon~ or ldrtlng statutea.
           Trusting that we heve fully answered your inquiry,
-0 '='?^
                                        Yours very truly
APPHOVED JAW. 2, 1942              ATTORWEY       OF TEULS
                                          GItlWRAI.
                                                Y
/a/ Gsrald C. Mann
                                   BY
.ATTOIU?EY
        GBWHBAL OF TEX4S




APPROVBD OPIWIOW COMMITTlE3
                          BY B.W.B. CHAIRUW